In an action to recover damages for medical malpractice, etc., *567the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Winick, J.), dated April 3, 2000, as denied their cross motion to vacate a stipulation of settlement between the parties dated July 6, 1998.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellants’ contention, the Supreme Court properly refused to vacate a stipulation of settlement entered into in open court pursuant to which the appellants settled their claims with all but one defendant. It is well settled that stipulations of settlement are judicially favored and should not be lightly set aside (see Matter of Byrne v Nassau County Bd. of Elections, 307 AD2d 1053 [2003]). In addition, the appellants’ former attorneys had apparent authority to enter into the stipulation and the appellants waited approximately 17 months before they sought to vacate the stipulation (see Hallock v State of New York, 64 NY2d 224 [1984]; Bubeck v Main Urology Assoc., 275 AD2d 909 [2000]; Matter of Bouloy v Peters, 262 AD2d 209, 210 [1999]; Ryerson v Ryerson, 208 AD2d 914 [1994]; Swanson v Bryant, 160 AD2d 999, 1001 [1990]).
The appellants’ remaining contention is without merit. Florio, J.P., Friedmann, Townes and Cozier, JJ., concur.